        Case 1:21-cr-20151-UU Document 5 Entered on FLSD Docket 05/19/2021 Page 1 of 1


                                                    M IN UTE O RDER                                                                Page4
                                   M agistrate Judge A licia M .Otazo-Reyes
                      AtkinsBuilding courthouse-10th Floor                                     Date:5/18/2021 Time: '0 p.m.
    Defend t:MIGUELANDRESGUTIERREZDIAZ J#:45711-509                        Case ' 21-CR-20151-UNGARO (S ED)
               Nœ<
    AUSA.             '            ' o'                           Attorney:                    -                 -         -- --t       .
                                                                                                                                            -
                                                                                                                                                :
    Violation: ONSPIRACYTO TRIBUTECOCAINEKNOWINGAND                      Surr/ArrestDate:5/18/2021                     YOB:1963
'            INTENDING THAT IT W OULD BE IM PORTED INTO THE
               NI
                TED STATEV CONSPIRACYTO IMPORT COCAINEINTO THEUNI
                                                                TEDSTATES/CONSPIRAW TO PW ID COCAINE
    Proc ding: nitialAppearanc                                                  CJA.
                                                                                       %
    Bond       Id:C Yes     o                     Recom m    ded Bond:
    Bond Setat:               '      v.a z.                                     Co-signed by:
     C Surrenderand/ordonotob in assports/traveldocs                                       Language: ''- kJ
     r- Reportto PTSas directed/or       x'saweek/month by D' osition'.                                                             '           -
        phone:       x'saweekymonthinperson               --      -(p -                              .                 .
         Random urine testing by Pretrial
     r- services
         Treatm entasdeem ed necessary                                             -           '                   -           -
     r- Refrainfrom excessive useofalcohol                                                               -



     r- Participate inmentalhealth assessment& treatment                              *        ' '                             '                -
     C- Maintainorseekfull-timeem ployment/education
     C Nocontactwithvictims/witnesses,exceptthroughcounsel
     r No firearms
     T- Nottoencumberproperty
     C Maynotvisittransportation establishments
     r HomeConfinement/ElectronicMonitoringand/or
         Curfew                   pm to             am ,paid by
     r- Allowances:M edicalneeds,courtappearances,attorneyvisits,
         religious,em ploym ent
     C Travelextendedto:                                                                   Time from today to                  excluded
     C Other:                                                                              from SpeedyTrialClock
    NEXT C        PEARA       E   oate:             Tim e:             Judge:                                 Place:
        rtRE Counsel:                              -
                                                                   N                                                                k
    PTD/ o        aring:                                           -             vm        .                                   t&                   -
     relim Arraig orRem oval:
    StatusCon erence RE:
                  '       -
                 ? .   f
    D.A.R.       ' . t                                                      Tim e in Court:                                -
                                              s/Alicia M.Otazo-Reyes                                         M agistrateludge
